f q a '

Case 2:19-cv-05848-SRC-CLW Document 8 Filed 08/01/19 Page 1 of 2 PagelD: 46

U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
Deena npn iasansaananaasnp neering serene aes
PLAINTIFF COURT CASE NUMBER ,
UNITED STATES OF AMERICA (FCC) 2:19-CV-05848
DEFENDANT TYPE OF PROCESS
RADIO STATION EQUIPMENT (90.1MHz) AT 374 SOUTH ORANGE AVENUE, NEWAR gy WARRANT OF ARREST IN REM

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE RADIO STATION EQUIPMENT (90.1MHz) AT 374 SOUTH ORANGE AVENUE, NEWARK, NEW JERSEY

 

 

 

 

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
374 SOUTH ORANGE AVENUE, APT 3, NEWARK, NJ

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be I
served with this Form 285
Number of parties to be

374 SOUTH ORANGE AVENUE, APT 3, NEWARK, NJ served in this case
Check tor service
on US.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Individual capacity

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of: {] PLAINTIFF TELEPHONE NUMBER DATE
L] DEFENDANI None May 28, 2019
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
Tacknow ledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. . Origin Serve

 

 

 

 

 

(Sign only for USM 285 if more { No. 050 N - C S ’
than one USM 285 is submitted) 0. 0. 080 -*& GoKew, tile 2P ( G
t

[hereby certify and return that | [7] have personally served , [[) have legal evidence of service, have executed as shown in "Remarks", the process described on the
indis idual, company, corporation, etc., at the address shown above on the on the indisidual, company, corporation, ete. shown at the address inserted below.

 

 

(] Thereby certify and return that fam unable to locate the individual, company, corporation, ete. named above (See remarks below)

 

 

 

Name and title of individual served (if'not shown above) Date Tine am
esl | g:00 Oe
Address fcomplere only different than shown above) Signature of U.S. Marshal or Deputy

> _
374 SOUTH ORANGE AVENUE, APT 3, NEWARK, NJ fz CY

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
finclucding endeavors) (Amount of Refund*)

5¢ S00

REMARKS

 

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18

[9-WV-SPIP HQ
47

19-cv-05848-SRC-CLW Document 8 Filed 08/01/19 Page 2 of 2 PagelD

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e/u e/u ajges jeixeo) i TE
SEGTT e/u JaUIQUOD /JaINIdS Jamo SaaS Wd Hild | OF
e/u 40 euUIWUOg € # CuugjUuYy yseospeoig Wd J0]eUIWOg 3 62
e/fu JOJEUILUOG 7 # CuUdUY Jsedpedsg [j4 JOPEUIWIO ; BZ
€SCIT e/u Jayusuel| Sas Wd Wald | LZ
€60-SOE0 O€ X31 Joy wsues | Jay9x3 Wd 1X39 | 92
SSOOTT oosW4 Jayuusues] Saas Wd Wild} SZ
9€¢Z0 HOG SSYOW 66/731 JOWUOW G91 ZT SaUrYyseEW3 j PZ
LOEOIVVESTEBGEZ Nz@zso YIUMS WAY 81929 GSN HOd-¢ NAL} EZ
9ZSAO S8T8-NS pseogasy GSN PAlM |19C | 72
z81T4La Wrta doysaq SdX [}9G} TZ
e/u ao99or asNow []O49S Jase] ASN YONNE-9 [19d | 02
T9199¢0S 4WOd Jayndwo} doyseq Os uosdsul 1140 | 6T
€£61£000 AVHd1VX41 |dej19}U] SUIPIOIDY [EUSIG ASN Cyd UOIIXa) j ST
e/u e/u pseogaay GSN PaJim [19 } ZT
e/u 996NX asNoW JeI3dO jaayM [1049S “OLIN € ASN [19d ; OT
70S809S20/76TO0d013113 HE8TX JOWUOW YOA [PUEd J€[4 GIT SST 492V j ST
6LOTOTTWEZOAMSZ €TAGA Jaydepy suoydaja| adeuo, j pT
6E6VT 784238889 O778WL wapoyw ajqe> Auoydajal siuy j ET
OOE9NZP9DOTEZT 0064 sAsyury Jaynoy SsajaiIM OISID ; ZT
vOBPLZSEZ S76€0da wapoyy Aemayed jeuapisay O39SID j TT
ZT9000TO @2nxs OIPNYS SUIpsosay doy seq O'Z ASN INdul-z 72M XINO-| UOIX97 § OT
8655S 310 OOT XIW eUO paeog SUIXIW) Olpny / sedpeosg GINO 16
e/u pezlejod Ayejnosl> euualuy Jseapedlg Wf peziuejod Ajse|nosD 8
efu JOJEUIWIOG T # Quusajuy ysedpeodsg 4 JOyeUIWIOG 3 /
INZOvOTIOV JOTL9d Jaynduio) doyseq UOl\IAed dH }9
OvST9OZTS 6eE19 uoyNg € [29d asN asnow ||20:S
e/u oot] TTON 3x4 Pseoghay gsn PeulM (led: Pp
N8ZOOOTSOAHNZ3IA LEEETZ JOUUOW O91 EZ - JoySeWOUAS Bunswes ; €
LL22 OO9XL Jayusues| ysespeoig Wis OOOXL ME i Z
e/u aZ9NS/0S-ANd JOU] |EUSIG J]ING a[suis - MOID {| T
# [Blas # |9PpOW uolyd149S9q #

 

 

aupuey AVY s10j}e19dQ UOHeRS

 

E0LZO Aassay MAN Seman ‘anuaay aSUuelO S PZE

 

ZHI 1°06) jueutdinby uoneys orpey

 

 

 

 

8P8S0-AD-6T7 8S8D

 

 

 
